October 14, 1916. The opinion of the Court en banc was delivered by
For the reasons stated by his Honor, the Circuit Judge, and upon the authority of Bank v. Neil, 106 S.C. 173,90 S.E. 744, in which the opinion has just been filed, the judgment of the Circuit Court is affirmed.
MESSRS. JUSTICES HYDRICK, GAGE and FRASER, and CIRCUIT JUDGES PRINCE, MEMMINGER, BOWMAN, SHIPP, SEASE, GARY, WILSON, SMITH and PEURIFOY, concur in the opinion of the Court.
MR. JUSTICE WATTS was disqualified and did not sit in this case.